  Fill in this information to identify your case and this filing:
  Debtor 1               Sharmere                    Nicole               Miller
                         First Name                  Middle Name          Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number            19-54076                                                                                                   Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                             Do not deduct secured claims or exemptions. Put the
                                                           Check all that apply.                             amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the              Current value of the
                                                               Condominium or cooperative                    entire property?                  portion you own?
                                                               Manufactured or mobile home
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
                                                               Other                                         entireties, or a life estate), if known.
County

                                                           Who has an interest in the property?
                                                           Check one.
                                                               Debtor 1 only                                      Check if this is community property
                                                               Debtor 2 only                                      (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................                    $0.00




          19-54076-mlo
Official Form 106A/B                       Doc 11          Filed 10/03/19     Entered
                                                                   Schedule A/B: Property 10/03/19 13:13:37                                  Page 1 of 36      page 1
Debtor 1         Sharmere Nicole Miller                                                              Case number (if known)         19-54076


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Chevrolet                    Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Equinox
                                                            Debtor 2 only                           Current value of the                     Current value of the
Year:                     2014                                                                      entire property?                         portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 87,000                                 At least one of the debtors and another             $4,000.00                               $4,000.00
Other information:
2014 Chevrolet Equinox (approx.                             Check if this is community property
87,000 miles)                                               (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

4.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                                                  Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:
                                                            Debtor 2 only                           Current value of the                     Current value of the
Year:
                                                            Debtor 1 and Debtor 2 only              entire property?                         portion you own?
Other information:                                          At least one of the debtors and another

                                                            Check if this is community property
                                                            (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................                $4,000.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Debtor's Furniture                                                                                                       $1,500.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               1 Mac Book Pro                                                                                                             $750.00




          19-54076-mlo
Official Form 106A/B                  Doc 11           Filed 10/03/19     Entered
                                                               Schedule A/B: Property 10/03/19 13:13:37                                    Page 2 of 36      page 2
Debtor 1          Sharmere Nicole Miller                                                                                             Case number (if known)                  19-54076

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
            No
            Yes. Describe............


9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Debtor's Clothing                                                                                                                                                            $500.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                    $2,750.00


  Part 4:           Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $80.00



          19-54076-mlo
Official Form 106A/B                              Doc 11                Filed 10/03/19     Entered
                                                                                Schedule A/B: Property 10/03/19 13:13:37                                                          Page 3 of 36                     page 3
Debtor 1         Sharmere Nicole Miller                                                       Case number (if known)   19-54076

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................             Institution name:

            17.1.       Checking account:                JP Morgan Chase Checking account                                             $300.00
            17.2.       Checking account:                Team One Credit Union Checking account                                            $0.00
            17.3.       Savings account:                 Team One Credit Union Savings account                                             $5.00
            17.4.       Certificates of deposit:

            17.5.       Other financial account:
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:



19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                             % of ownership:



20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:



21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:          Institution name:

                                           401(k) or similar plan:

                                           Pension plan:

                                           IRA:

                                           Retirement account:

                                           Keogh:

                                           Additional account:




          19-54076-mlo
Official Form 106A/B                           Doc 11            Filed 10/03/19     Entered
                                                                         Schedule A/B: Property 10/03/19 13:13:37           Page 4 of 36   page 4
Debtor 1         Sharmere Nicole Miller                                                          Case number (if known)       19-54076

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................              Institution name or individual:
                          Electric:

                          Gas:

                          Heating oil:

                          Security deposit on rental unit: Security deposit on rental unit                                                        $400.00
                          Prepaid rent:

                          Telephone:

                          Water:

                          Rented furniture:

                          Other:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:



24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)



25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




          19-54076-mlo
Official Form 106A/B                           Doc 11   Filed 10/03/19     Entered
                                                                Schedule A/B: Property 10/03/19 13:13:37                          Page 5 of 36       page 5
Debtor 1        Sharmere Nicole Miller                                                      Case number (if known)     19-54076

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: Earned Portion of 2019 Tax Refund. Amt:                           Federal:             $3,500.00
           about them, including whether $3,500.00
           you already filed the returns                                                                             State:                    $0.00
           and the tax years.....................................
                                                                                                                     Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:



32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............




          19-54076-mlo
Official Form 106A/B                       Doc 11       Filed 10/03/19     Entered
                                                                Schedule A/B: Property 10/03/19 13:13:37                  Page 6 of 36          page 6
Debtor 1         Sharmere Nicole Miller                                                                              Case number (if known)             19-54076

35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $4,285.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:



43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............




          19-54076-mlo
Official Form 106A/B                         Doc 11             Filed 10/03/19     Entered
                                                                        Schedule A/B: Property 10/03/19 13:13:37                                            Page 7 of 36         page 7
Debtor 1          Sharmere Nicole Miller                                                                             Case number (if known)             19-54076

44. Any business-related property you did not already list

            No
            Yes. Give specific information.



45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00




          19-54076-mlo
Official Form 106A/B                            Doc 11          Filed 10/03/19     Entered
                                                                        Schedule A/B: Property 10/03/19 13:13:37                                            Page 8 of 36         page 8
Debtor 1           Sharmere Nicole Miller                                                                                     Case number (if known)                19-54076


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.




54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                           $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................            $0.00

56. Part 2: Total vehicles, line 5                                                                                    $4,000.00

57. Part 3: Total personal and household items, line 15                                                               $2,750.00

58. Part 4: Total financial assets, line 36                                                                           $4,285.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $11,035.00              property total                 +          $11,035.00


63. Total of all property on Schedule A/B.                                                                                                                                                    $11,035.00
                                                                    Add line 55 + line 62.......................................................................................................




          19-54076-mlo
Official Form 106A/B                            Doc 11               Filed 10/03/19     Entered
                                                                             Schedule A/B: Property 10/03/19 13:13:37                                                   Page 9 of 36            page 9
 Fill in this information to identify your case:
 Debtor 1            Sharmere             Nicole                 Miller
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN
                                                                                                                     Check if this is an
 Case number         19-54076                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you       exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                           $750.00                    $750.00           11 U.S.C. § 522(d)(3)
1 Mac Book Pro                                                                    100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:           7
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                           $500.00                    $500.00           11 U.S.C. § 522(d)(3)
Debtor's Clothing                                                                 100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       11
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
        19-54076-mlo                  Doc 11     Filed 10/03/19              Entered 10/03/19 13:13:37                     Page 10 of 36
Debtor 1      Sharmere Nicole Miller                                                 Case number (if known)   19-54076

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $80.00                    $80.00           11 U.S.C. § 522(d)(5)
Debtor's Carrying Cash                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           11 U.S.C. § 522(d)(5)
JP Morgan Chase Checking account                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Team One Credit Union Checking account                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $5.00                     $5.00           11 U.S.C. § 522(d)(5)
Team One Credit Union Savings account                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           11 U.S.C. § 522(d)(5)
Security deposit on rental unit                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    22
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $3,500.00                $3,500.00          11 U.S.C. § 522(d)(5)
Earned Portion of 2019 Tax Refund                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
        19-54076-mlo             Doc 11         Filed 10/03/19         Entered 10/03/19 13:13:37                Page 11 of 36
  Fill in this information to identify your case:
  Debtor 1             Sharmere              Nicole                 Miller
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number          19-54076                                                                                        Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.

  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $15,966.00                $4,000.00           $11,966.00
Credit Acceptance                                2014 Chevrolet Equinox
Creditor's name
25505 West 12 Mile Rd                            (approx. 87,000 miles)
Number       Street
Suite 3000
                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Southfield               MI      48034               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile
   to a community debt
Date debt was incurred           03/2018         Last 4 digits of account number        6     7    9    8




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $15,966.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                             $15,966.00

          19-54076-mlo
Official Form 106D                   Doc 11   Filed
                                         Schedule     10/03/19
                                                  D: Creditors       Entered
                                                               Who Have         10/03/19
                                                                        Claims Secured       13:13:37
                                                                                       by Property                         Page 12 of 36         page 1
Debtor 1       Sharmere Nicole Miller                                                  Case number (if known)    19-54076

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.



                                                                               On which line in Part 1 did you enter the creditor?
        Name
                                                                               Last 4 digits of account number
        Number       Street




        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2
        19-54076-mlo            Doc 11         Filed 10/03/19           Entered 10/03/19 13:13:37                  Page 13 of 36
  Fill in this information to identify your case:
  Debtor 1             Sharmere               Nicole                Miller
                       First Name             Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name              Middle Name           Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number          19-54076                                                                                         Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                    Last 4 digits of account number
                                                            When was the debt incurred?
Number       Street
                                                            As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
City                            State     ZIP Code
Who incurred the debt? Check one.                           Type of PRIORITY unsecured claim:
     Debtor 1 only                                             Domestic support obligations
     Debtor 2 only                                             Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
     At least one of the debtors and another                   intoxicated
     Check if this claim is for a community debt               Other. Specify
Is the claim subject to offset?
     No
     Yes




          19-54076-mlo
Official Form 106E/F                    Doc 11 Schedule
                                                 Filed E/F:
                                                        10/03/19       Entered
                                                            Creditors Who         10/03/19
                                                                          Have Unsecured      13:13:37
                                                                                         Claims                             Page 14 of 36            page 1
Debtor 1       Sharmere Nicole Miller                                                           Case number (if known)      19-54076

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $2,938.00
Acceptance Now                                              Last 4 digits of account number         0 7        9     5
Nonpriority Creditor's Name
                                                            When was the debt incurred?           03/2015
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
5501 Headquarters Drive                                         Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX        75024
City                            State     ZIP Code          Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Rental Agreement
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $400.00
Advance America                                             Last 4 digits of account number         4     6    8     3
Nonpriority Creditor's Name
                                                            When was the debt incurred?           10/2018
15238 Isabella Dr
Number        Street                                        As of the date you file, the claim is: Check all that apply.
Ste. B                                                          Contingent
                                                                Unliquidated
                                                                Disputed
Big Rapids                      MI        49307
City                            State     ZIP Code          Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured Loan
Is the claim subject to offset?
     No
     Yes




          19-54076-mlo
Official Form 106E/F                    Doc 11 Schedule
                                                 Filed E/F:
                                                        10/03/19       Entered
                                                            Creditors Who         10/03/19
                                                                          Have Unsecured      13:13:37
                                                                                         Claims                                Page 15 of 36          page 2
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)       19-54076

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.3                                                                                                                             $1,509.00
Ally Financial                                        Last 4 digits of account number       8    1    6    1
Nonpriority Creditor's Name
                                                      When was the debt incurred?        01/2012
Attn: Bankruptcy Dept
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 380901                                             Contingent
                                                          Unliquidated
                                                          Disputed
Bloomington                   MN        55438
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Automobile
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                               $212.00
Cadillac Accounts Receivable Management               Last 4 digits of account number      3 1        4    7
Nonpriority Creditor's Name
                                                      When was the debt incurred?        11/2014
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 358                                                Contingent
                                                          Unliquidated
                                                          Disputed
Cadillac                      MI        49601
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for -COVENANT HEALTHCARE
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                               $820.00
Capital Accounts                                      Last 4 digits of account number      0 7        8    2
Nonpriority Creditor's Name
                                                      When was the debt incurred?        04/2016
Attn: Bankruptcy Dept
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 140065                                             Contingent
                                                          Unliquidated
                                                          Disputed
Nashville                     TN        37214
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for -MID-MICHIGAN PEDIATRIC CARDIOL
Is the claim subject to offset?
     No
     Yes

          19-54076-mlo
Official Form 106E/F                  Doc 11 Schedule
                                               Filed E/F:
                                                      10/03/19       Entered
                                                          Creditors Who         10/03/19
                                                                        Have Unsecured      13:13:37
                                                                                       Claims                         Page 16 of 36    page 3
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)       19-54076

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.6                                                                                                                             $6,410.00
Capital One Auto Finance                              Last 4 digits of account number       1    0    0    1
Nonpriority Creditor's Name
                                                      When was the debt incurred?        04/09/2016
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 30285                                              Contingent
                                                          Unliquidated
                                                          Disputed
Salt Lake City                UT        84130
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Automobile
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                               $547.00
Cbc Credit                                            Last 4 digits of account number      5 4 4           0
Nonpriority Creditor's Name
                                                      When was the debt incurred?        10/13/2017
Attn: Bankruptcy Department
Number        Street                                  As of the date you file, the claim is: Check all that apply.
804 S. Hamilton St Ste 107                                Contingent
                                                          Unliquidated
                                                          Disputed
Saginaw                       MI        48602
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for -COVENANT HEALTHCARE
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                               $483.00
Cbc Credit                                            Last 4 digits of account number      5 4 4           1
Nonpriority Creditor's Name
                                                      When was the debt incurred?        10/13/2017
Attn: Bankruptcy Department
Number        Street                                  As of the date you file, the claim is: Check all that apply.
804 S. Hamilton St Ste 107                                Contingent
                                                          Unliquidated
                                                          Disputed
Saginaw                       MI        48602
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for -COVENANT HEALTHCARE
Is the claim subject to offset?
     No
     Yes

          19-54076-mlo
Official Form 106E/F                  Doc 11 Schedule
                                               Filed E/F:
                                                      10/03/19       Entered
                                                          Creditors Who         10/03/19
                                                                        Have Unsecured      13:13:37
                                                                                       Claims                         Page 17 of 36    page 4
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)       19-54076

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.9                                                                                                                               $866.00
CBCS                                                  Last 4 digits of account number       1    1    1    4
Nonpriority Creditor's Name
                                                      When was the debt incurred?        04/13/2018
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 2334                                               Contingent
                                                          Unliquidated
                                                          Disputed
Columbus                      OH        43216
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for - SPECTRUM HEALTH BIG RAPIDS H
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                               $575.00
CBCS                                                  Last 4 digits of account number      1 1 1           3
Nonpriority Creditor's Name
                                                      When was the debt incurred?        04/13/2018
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 2334                                               Contingent
                                                          Unliquidated
                                                          Disputed
Columbus                      OH        43216
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for - SPECTRUM HEALTH BIG RAPIDS H
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                               $535.00
CBCS                                                  Last 4 digits of account number      1 1 1           5
Nonpriority Creditor's Name
                                                      When was the debt incurred?        04/13/2018
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 2334                                               Contingent
                                                          Unliquidated
                                                          Disputed
Columbus                      OH        43216
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for -SPECTRUM HEALTH BIG RAPIDS H
Is the claim subject to offset?
     No
     Yes

          19-54076-mlo
Official Form 106E/F                  Doc 11 Schedule
                                               Filed E/F:
                                                      10/03/19       Entered
                                                          Creditors Who         10/03/19
                                                                        Have Unsecured      13:13:37
                                                                                       Claims                         Page 18 of 36    page 5
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)       19-54076

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.12                                                                                                                               $431.00
CBCS                                                  Last 4 digits of account number       1    1    1    6
Nonpriority Creditor's Name
                                                      When was the debt incurred?        04/13/2018
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 2334                                               Contingent
                                                          Unliquidated
                                                          Disputed
Columbus                      OH        43216
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for -SPECTRUM HEALTH BIG RAPIDS H
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                               $298.00
CBCS                                                  Last 4 digits of account number      1 1 1           7
Nonpriority Creditor's Name
                                                      When was the debt incurred?        04/13/2018
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 2334                                               Contingent
                                                          Unliquidated
                                                          Disputed
Columbus                      OH        43216
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for -SPECTRUM HEALTH BIG RAPIDS H
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                               $208.00
CBCS                                                  Last 4 digits of account number      2 8 6           1
Nonpriority Creditor's Name
                                                      When was the debt incurred?        04/13/2018
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 2334                                               Contingent
                                                          Unliquidated
                                                          Disputed
Columbus                      OH        43216
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for -SPECTRUM HEALTH BIG RAPIDS
Is the claim subject to offset?
     No
     Yes

          19-54076-mlo
Official Form 106E/F                  Doc 11 Schedule
                                               Filed E/F:
                                                      10/03/19       Entered
                                                          Creditors Who         10/03/19
                                                                        Have Unsecured      13:13:37
                                                                                       Claims                         Page 19 of 36    page 6
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)       19-54076

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.15                                                                                                                             $1,329.00
Cr Srvs Of Michigan                                   Last 4 digits of account number       1    3    1    1
Nonpriority Creditor's Name
                                                      When was the debt incurred?        11/2015
PO Box 6428
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Saginaw                       MI        48608
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Collecting for - VALLEY OB GYN CLINIC PC
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                               $500.00
Evergreen Services                                    Last 4 digits of account number      4 6        8    3
Nonpriority Creditor's Name
                                                      When was the debt incurred?        06/2019
P.O. Box 834
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Lac Du Flambeau               WI        54538
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Unsecured Loan
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                             $1,612.00
Ferris State                                          Last 4 digits of account number      6 6 0           6
Nonpriority Creditor's Name
                                                      When was the debt incurred?        05/06/2010
C/o University Acc
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Brookfield                    WI        53005
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

          19-54076-mlo
Official Form 106E/F                  Doc 11 Schedule
                                               Filed E/F:
                                                      10/03/19       Entered
                                                          Creditors Who         10/03/19
                                                                        Have Unsecured      13:13:37
                                                                                       Claims                         Page 20 of 36    page 7
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)       19-54076

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.18                                                                                                                             $2,078.00
FinWise Bank/Opp Loans                                Last 4 digits of account number       0    6    3    0
Nonpriority Creditor's Name
                                                      When was the debt incurred?        08/2019
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
130 E Randolp St, Ste3400                                 Contingent
                                                          Unliquidated
                                                          Disputed
Chicago                       IL        60601
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Unsecured
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                           $12,260.00
Navient                                               Last 4 digits of account number      0 5        4    3
Nonpriority Creditor's Name
                                                      When was the debt incurred?        09/2008
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 9640                                               Contingent
                                                          Unliquidated
                                                          Disputed
Wiles-Barr                    PA        18773
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                             $9,389.00
Navient                                               Last 4 digits of account number      9 8        4    0
Nonpriority Creditor's Name
                                                      When was the debt incurred?        08/2013
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 9640                                               Contingent
                                                          Unliquidated
                                                          Disputed
Wiles-Barr                    PA        18773
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

          19-54076-mlo
Official Form 106E/F                  Doc 11 Schedule
                                               Filed E/F:
                                                      10/03/19       Entered
                                                          Creditors Who         10/03/19
                                                                        Have Unsecured      13:13:37
                                                                                       Claims                         Page 21 of 36    page 8
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)       19-54076

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.21                                                                                                                             $7,586.00
Navient                                               Last 4 digits of account number       0    5    2    7
Nonpriority Creditor's Name
                                                      When was the debt incurred?        09/2007
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 9640                                               Contingent
                                                          Unliquidated
                                                          Disputed
Wiles-Barr                    PA        18773
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                             $6,886.00
Navient                                               Last 4 digits of account number      2 4        7    5
Nonpriority Creditor's Name
                                                      When was the debt incurred?        12/2013
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 9640                                               Contingent
                                                          Unliquidated
                                                          Disputed
Wiles-Barr                    PA        18773
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                             $6,786.00
Navient                                               Last 4 digits of account number      0 1        1    2
Nonpriority Creditor's Name
                                                      When was the debt incurred?        11/2012
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 9640                                               Contingent
                                                          Unliquidated
                                                          Disputed
Wiles-Barr                    PA        18773
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

          19-54076-mlo
Official Form 106E/F                  Doc 11 Schedule
                                               Filed E/F:
                                                      10/03/19       Entered
                                                          Creditors Who         10/03/19
                                                                        Have Unsecured      13:13:37
                                                                                       Claims                         Page 22 of 36    page 9
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)       19-54076

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.24                                                                                                                             $3,634.00
Navient                                               Last 4 digits of account number       0    3    8    4
Nonpriority Creditor's Name
                                                      When was the debt incurred?        08/2013
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 9640                                               Contingent
                                                          Unliquidated
                                                          Disputed
Wiles-Barr                    PA        18773
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                             $3,535.00
Navient                                               Last 4 digits of account number      0 5        3    5
Nonpriority Creditor's Name
                                                      When was the debt incurred?        01/2008
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 9640                                               Contingent
                                                          Unliquidated
                                                          Disputed
Wiles-Barr                    PA        18773
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                             $1,371.00
Progressive Leasing                                   Last 4 digits of account number      1 5        7    0
Nonpriority Creditor's Name
                                                      When was the debt incurred?        04/2019
256 West Data Drive
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Draper                        UT        84020
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Arrearage
Is the claim subject to offset?
     No
     Yes

          19-54076-mlo
Official Form 106E/F                  Doc 11 Schedule
                                               Filed E/F:
                                                      10/03/19       Entered
                                                          Creditors Who         10/03/19
                                                                        Have Unsecured      13:13:37
                                                                                       Claims                         Page 23 of 36page 10
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)       19-54076

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.27                                                                                                                          $105,127.00
USDOE/GLELSI                                          Last 4 digits of account number       8    5    8    1
Nonpriority Creditor's Name
                                                      When was the debt incurred?        09/2005
Attn: Bankruptcy
Number        Street                                  As of the date you file, the claim is: Check all that apply.
PO Box 7860                                               Contingent
                                                          Unliquidated
                                                          Disputed
Madison                       WI        53707
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                               $400.00
Xpress Cash Management                                Last 4 digits of account number      4 6        8    3
Nonpriority Creditor's Name
                                                      When was the debt incurred?        10/2018
d/b/a Check & Cash, USA, LLC
Number        Street                                  As of the date you file, the claim is: Check all that apply.
5920 N. 39th Ave., Ste. 1                                 Contingent
                                                          Unliquidated
                                                          Disputed
Wausau                        WI        54401
City                          State     ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         Student loans
   Debtor 1 only
                                                         Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                         that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                         Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                         Other. Specify
       Check if this claim is for a community debt        Unsecured Loan
Is the claim subject to offset?
     No
     Yes




          19-54076-mlo
Official Form 106E/F                  Doc 11 Schedule
                                               Filed E/F:
                                                      10/03/19       Entered
                                                          Creditors Who         10/03/19
                                                                        Have Unsecured      13:13:37
                                                                                       Claims                         Page 24 of 36page 11
Debtor 1       Sharmere Nicole Miller                                                     Case number (if known)     19-54076

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Shermeta Law Group, PLLC                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. 5016                                                   Line    4.3 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Rochester                       MI      48308
City                            State   ZIP Code


U.S. Department of Education/GL                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
400 Maryland Ave. SW                                        Line   4.27 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Washington                      DC      20202
City                            State   ZIP Code


United States Attorney                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Civil Division                                        Line   4.27 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
211 West Fort Street                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

Ste. 2001
                                                            Last 4 digits of account number
Detroit                         MI      48226
City                            State   ZIP Code


United States Attorney                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Civil Division                                        Line   4.24 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
211 West Fort Street                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

Ste. 2001
                                                            Last 4 digits of account number
Detroit                         MI      48226
City                            State   ZIP Code


United States Attorney                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Civil Division                                        Line   4.23 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
211 West Fort Street                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

Ste. 2001
                                                            Last 4 digits of account number
Detroit                         MI      48226
City                            State   ZIP Code




          19-54076-mlo
Official Form 106E/F                 Doc 11 Schedule
                                              Filed E/F:
                                                     10/03/19       Entered
                                                         Creditors Who         10/03/19
                                                                       Have Unsecured      13:13:37
                                                                                      Claims                           Page 25 of 36page 12
Debtor 1     Sharmere Nicole Miller                                             Case number (if known)    19-54076

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

United States Attorney                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Civil Division                              Line   4.22 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
211 West Fort Street                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

Ste. 2001
                                                  Last 4 digits of account number
Detroit                   MI      48226
City                      State   ZIP Code


United States Attorney                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Civil Division                              Line   4.21 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
211 West Fort Street                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

Ste. 2001
                                                  Last 4 digits of account number
Detroit                   MI      48226
City                      State   ZIP Code


United States Attorney                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Civil Division                              Line   4.20 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
211 West Fort Street                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

Ste. 2001
                                                  Last 4 digits of account number
Detroit                   MI      48226
City                      State   ZIP Code


United States Attorney                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Civil Division                              Line   4.19 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
211 West Fort Street                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

Ste. 2001
                                                  Last 4 digits of account number
Detroit                   MI      48226
City                      State   ZIP Code




          19-54076-mlo
Official Form 106E/F           Doc 11 Schedule
                                        Filed E/F:
                                               10/03/19       Entered
                                                   Creditors Who         10/03/19
                                                                 Have Unsecured      13:13:37
                                                                                Claims                      Page 26 of 36page 13
Debtor 1       Sharmere Nicole Miller                                                   Case number (if known)        19-54076

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.            $156,815.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $21,910.00


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $178,725.00




          19-54076-mlo
Official Form 106E/F               Doc 11 Schedule
                                            Filed E/F:
                                                   10/03/19       Entered
                                                       Creditors Who         10/03/19
                                                                     Have Unsecured      13:13:37
                                                                                    Claims                              Page 27 of 36page 14
 Fill in this information to identify your case:
 Debtor 1             Sharmere              Nicole                 Miller
                      First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

 Case number          19-54076                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      The Windsong Apartments                                                      Residential Lease
          Name                                                                         Contract to be ASSUMED
          860 E Walton Blvd
          Number    Street



          Pontiac                                      MI        48340
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
          19-54076-mlo             Doc 11         Filed 10/03/19               Entered 10/03/19 13:13:37                  Page 28 of 36
 Fill in this information to identify your case:
 Debtor 1             Sharmere               Nicole                      Miller
                      First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name                 Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

 Case number          19-54076                                                                                              Check if this is an
 (if known)
                                                                                                                            amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?           (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
               In which community state or territory did you live?                              Fill in the name and current address of that person.


               Name of your spouse, former spouse, or legal equivalent

               Number          Street




               City                                            State              ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:


        Name                                                                                           Schedule D, line

                                                                                                       Schedule E/F, line
        Number        Street
                                                                                                       Schedule G, line


        City                                           State             ZIP Code




Official Form 106H                                              Schedule H: Your Codebtors                                                             page 1
        19-54076-mlo                    Doc 11      Filed 10/03/19                   Entered 10/03/19 13:13:37                 Page 29 of 36
 Fill in this information to identify your case:
     Debtor 1              Sharmere             Nicole                Miller
                           First Name           Middle Name           Last Name                           Check if this is:
     Debtor 2                                                                                                  An amended filing
     (Spouse, if filing)   First Name           Middle Name           Last Name
                                                                                                               A supplement showing postpetition
     United States Bankruptcy Court for the:   EASTERN DISTRICT OF MICHIGAN
                                                                                                               chapter 13 income as of the following date:
     Case number           19-54076
     (if known)
                                                                                                               MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                            Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                           Employed
      with information about                                         Not employed                                       Not employed
      additional employers.
                                        Occupation            Degree Audit Specialist
      Include part-time, seasonal,
      or self-employed work.            Employer's name       Wayne State University

      Occupation may include            Employer's address    The Board of Governors
      student or homemaker, if it                             Number Street                                      Number Street
      applies.




                                                              Detroit                      MI       48202
                                                              City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        1 year

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                           For Debtor 1            For Debtor 2 or
                                                                                                                   non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                 $4,316.74
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                     3.   +               $0.00

4.    Calculate gross income. Add line 2 + line 3.                                4.               $4,316.74




Official Form 106I                                        Schedule I: Your Income                                                                   page 1
          19-54076-mlo               Doc 11      Filed 10/03/19       Entered 10/03/19 13:13:37                               Page 30 of 36
Debtor 1        Sharmere Nicole Miller                                                                                           Case number (if known)    19-54076
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $4,316.74
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $520.75
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00
     5e. Insurance                                                                                          5e.              $199.55
     5f. Domestic support obligations                                                                       5f.                $0.00
     5g. Union dues                                                                                         5g.                $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +            $146.98
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $867.28
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $3,449.46
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00
     8e. Social Security                                                                                    8e.                  $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $3,449.46 +                      =                                                $3,449.46
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $3,449.46
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                       Schedule I: Your Income                                                                              page 2
         19-54076-mlo                      Doc 11               Filed 10/03/19       Entered 10/03/19 13:13:37                                        Page 31 of 36
Debtor 1      Sharmere Nicole Miller                                            Case number (if known)   19-54076


                                                                       For Debtor 1       For Debtor 2 or
                                                                                          non-filing spouse
5h. Other Payroll Deductions (details)
     Dependent Life Ins.                                                       $4.88
     Delta Dental                                                             $24.61
     Vision                                                                   $18.91
     Parking                                                                  $98.58

                                                             Totals:         $146.98




Official Form 106I                                Schedule I: Your Income                                           page 3
        19-54076-mlo          Doc 11     Filed 10/03/19       Entered 10/03/19 13:13:37             Page 32 of 36
 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Sharmere               Nicole                 Miller                              An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    EASTERN DISTRICT OF MICHIGAN                                   MM / DD / YYYY
     Case number           19-54076
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Daughter                            4
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Son                                 6
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                     $936.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                        Schedule J: Your Expenses                                                             page 1
          19-54076-mlo             Doc 11          Filed 10/03/19      Entered 10/03/19 13:13:37                              Page 33 of 36
Debtor 1      Sharmere Nicole Miller                                                        Case number (if known)      19-54076
                                                                                                                  Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                     (Electric Bill) 6a.                     $60.00
     6b. Water, sewer, garbage collection                                                                  6b.                      $70.00
     6c. Telephone, cell phone, Internet, satellite, and           (See continuation sheet(s) for details) 6c.                     $227.00
         cable services
     6d. Other. Specify:                                                                                   6d.

7.   Food and housekeeping supplies                                                                        7.                      $600.00
8.   Childcare and children's education costs                                                              8.                      $470.00
9.   Clothing, laundry, and dry cleaning                           (See continuation sheet(s) for details) 9.                      $150.00
10. Personal care products and services                            (See continuation sheet(s) for details) 10.                     $120.00
11. Medical and dental expenses                                    (See continuation sheet(s) for details) 11.                      $50.00
12. Transportation. Include gas, maintenance, bus or train                                         (Fuel ) 12.                     $200.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                          13.                      $60.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.

     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.                    $134.00
     15d.   Other insurance. Specify:                                                                      15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                               16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Chevrolet Equinox                                                17a.                    $359.00
     17b.   Car payments for Vehicle 2                                                                     17b.

     17c.   Other. Specify:                                                                                17c.

     17d.   Other. Specify:                                                                                17d.

18. Your payments of alimony, maintenance, and support that you did not report as                          18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.




 Official Form 106J                                     Schedule J: Your Expenses                                                     page 2
        19-54076-mlo              Doc 11        Filed 10/03/19      Entered 10/03/19 13:13:37                        Page 34 of 36
Debtor 1      Sharmere Nicole Miller                                                           Case number (if known)   19-54076
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                  $3,436.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                  $3,436.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                  $3,449.46
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –              $3,436.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                    $13.46

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                     Schedule J: Your Expenses                                                      page 3
        19-54076-mlo             Doc 11         Filed 10/03/19      Entered 10/03/19 13:13:37                       Page 35 of 36
Debtor 1     Sharmere Nicole Miller                                             Case number (if known)   19-54076


6c. Telephone, cell phone, Internet, satellite, and cable services (details):
     Cell Phone                                                                                                     $100.00
     Cable and Internet                                                                                             $127.00

                                                                                      Total:                        $227.00


9.   Clothing, laundry, and dry cleaning (details):
     Laundry Soap                                                                                                    $30.00
     Change of Season Clothing                                                                                      $120.00

                                                                                      Total:                        $150.00


10. Personal care products and services (details):
     Haircuts for son                                                                                                $20.00
     Haircare for Debtor and Daughter                                                                               $100.00

                                                                                      Total:                        $120.00


11. Medical and dental (details):
     Vitamins, OTC Medicines, Dietary Supplements                                                                    $50.00

                                                                                      Total:                         $50.00




 Official Form 106J                                   Schedule J: Your Expenses                                        page 4
        19-54076-mlo            Doc 11        Filed 10/03/19      Entered 10/03/19 13:13:37         Page 36 of 36
